          Case 2:14-cr-00192-KJM-CKD Document 259 Filed 09/15/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:14-CR-192 CKD
12                               Plaintiff,             STIPULATION TO MODIFY BRIEFING
                                                        SCHEDULE; FINDINGS AND ORDER
13                         v.
14   DONALD PEEL,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     On August 26, 2020, defendant Donald Peel, through his defense counsel, filed a Motion

21 to Vacate and/or Reduce Sentence under 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 250.

22          2.     The Court ordered the government to respond to Peel’s motion (ECF No. 250) by

23 September 16, 2020.

24          3.     On September 8, 2020, Peel filed a letter moving, pro se, to vacate and/or reduce his

25 sentence under 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 253.

26          4.     On September 14, 2020, the Court directed defense counsel to respond to Peel’s new

27 motion (ECF No. 253) by September 28, 2020. ECF No. 255.

28          5.     In light of Peel’s second motion (ECF No. 253) and the need for defense counsel to

                                                        1
          Case 2:14-cr-00192-KJM-CKD Document 259 Filed 09/15/20 Page 2 of 2


 1 respond by September 28, 2020 (ECF No. 255), the parties propose modifying the current briefing

 2 schedule related to the original motion (ECF No. 250).

 3         6.      The parties specifically agree and propose a continuance for the government’s response

 4 brief, modifying the due date to October 5, 2020.

 5         7.      The parties further agree and propose that the defense’s reply brief, if any, be due

 6 October 12, 2020.

 7         8.      By this stipulation, the parties request the Court adopt and order the proposed

 8 modifications to the briefing schedule.

 9         IT IS SO STIPULATED.

10
     Dated: September 14, 2020                               MCGREGOR W. SCOTT
11                                                           United States Attorney
12
                                                             /s/ QUINN HOCHHALTER
13                                                           QUINN HOCHHALTER
                                                             Assistant United States Attorney
14

15
     Dated: September 14, 2020                               /s/ Q. Hochhalter for F. Arfa
16                                                           FAY ARFA
17                                                           Counsel for Defendant
                                                             DONALD PEEL
18

19

20
                                           FINDINGS AND ORDER
21
           IT IS SO FOUND AND ORDERED this 14th day of September, 2020.
22

23

24

25

26

27

28

                                                         2
